Concurring Opinion by
Judge Mencer:
I concur in the opinion of the majority but I do not believe a school district has any standing to challenge the constitutionality of an act of the Legislature. My concept of the powers of a school district is that it has only those expressly conferred upon it by the Legislature or that may be implied from the nature of its duties. *423Wilson v. Philadelphia School District, 328 Pa. 225, 195 A. 90 (1937); Slippery Rock Area Joint School System v. Franklin Township School District, 389 Pa. 435, 133 A. 2d 848 (1957). Surely the Legislature has not conferred on school districts the responsibility of legally testing whether the Legislature acts constitutionally.